
	

116 S28 PCS: United States-Jordan Defense Cooperation Extension Act
U.S. Senate
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 4116th CONGRESS1st Session
		S. 28
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2019
			Mr. McConnell introduced the following bill; which was read the first time
		
		January 8, 2019Read the second time and placed on the calendarA BILL
		To reauthorize the United States-Jordan Defense Cooperation Act of 2015, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the United States-Jordan Defense Cooperation Extension Act. 2.FindingsCongress finds the following:
 (1)In December 2011, Congress passed section 7041(b) of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 1223), which appropriated funds made available under the heading Economic Support Fund to establish an enterprise fund for Jordan.
 (2)The intent of an enterprise fund is to attract private investment to help entrepreneurs and small businesses create jobs and to achieve sustainable economic development.
 (3)Jordan is an instrumental partner in the fight against terrorism, including as a member of the Global Coalition To Counter ISIS and the Combined Joint Task Force - Operation Inherent Resolve.
 (4)In 2014, His Majesty King Abdullah stated that Jordanians and Americans have been standing shoulder to shoulder against extremism for many years, but to a new level with this coalition against ISIL.
 (5)On February 3, 2015, the United States signed a 3-year memorandum of understanding with Jordan, pledging to provide the kingdom with $1,000,000,000 annually in United States foreign assistance, subject to the approval of Congress.
 3.Sense of CongressIt is the sense of Congress that— (1)Jordan plays a critical role in responding to the overwhelming humanitarian needs created by the conflict in Syria; and
 (2)Jordan, the United States, and other partners should continue working together to address this humanitarian crisis and promote regional stability, including through support for refugees in Jordan and internally displaced people along the Jordan-Syria border and the creation of conditions inside Syria that will allow for the secure, dignified, and voluntary return of people displaced by the crisis.
 4.Reauthorization of United States-Jordan Defense Cooperation Act of 2015Section 5(a) of the United States-Jordan Defense Cooperation Act of 2015 (22 U.S.C. 2753 note) is amended—
 (1)by striking During the 3-year period and inserting During the period; and (2)by inserting and ending on December 31, 2022 after enactment of this Act.
			5.Report on establishing an enterprise fund for Jordan
 (a)In generalNot later than 180 days after the establishment of the United States Development Finance Corporation, the President shall submit to the appropriate congressional committees a detailed report assessing the costs and benefits of the United States Development Finance Corporation establishing a Jordan Enterprise Fund.
 (b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
				
	January 8, 2019Read the second time and placed on the calendar